PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bell et al.
Application No. 16/360,639
Filed: March 21, 2019
For: Apparatus, Devices and Methods for Content Distribution and Access via Object-Motion Tracking Using a Wireless Communications Network
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 09, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed September 30, 2020. The issue fee was timely paid on December 29, 2020.  Accordingly, the application became abandoned on December 30, 2020.  A Notice of Abandonment was mailed January 22, 2021. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form the executed inventor’s Oath/Declarations for Charleson Bell, Warren Sadler, John-Mark Eberhardt, Ronnie Braxton, and Ja’rell Wilson, (2) the petition fee of $1050, and (3) a proper  statement of unintentional delay. 

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing.







/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions



cc:   David F. Sawrie
       1600 West End Ave, Ste. 2000
       Nashville, TN 37203